             Case 1:19-cv-09236-KPF Document 69 Filed 01/27/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                x
DAVID LEIBOWITZ, et al, Individually and        :   Civil Action No. 1:19-cv-09236-KPF
on Behalf of All Others Similarly Situated,     :   (Consolidated with Case Nos. 1:20-cv-00169-
                                                :   KPF, 1:20-cv-00211-KPF, 1:20-cv-00453-
                                  Plaintiff,    :   KPF)
                                                :
          vs.                                   :   NOTICE OF MOTION FOR
                                                :   APPOINTMENT OF INTERIM CLASS
IFINEX INC., et al,                             :   COUNSEL
                                                :
                                  Defendants.
                                                :
                                                x




Cases\4849-1463-2883.v1-1/27/20
             Case 1:19-cv-09236-KPF Document 69 Filed 01/27/20 Page 2 of 5



TO:       ALL PARTIES AND THEIR COUNSEL OF RECORD

          PLEASE TAKE NOTICE that plaintiff Joseph Ebanks will move this Court, on a date and at

such time as may be designated by the Court, in Courtroom 618 of the Thurgood Marshall United

States Courthouse, 40 Foley Square, New York, New York 10007, for an order appointing Robbins

Geller Rudman & Dowd LLP as Interim Class Counsel for the putative class pursuant to Federal

Rule of Civil Procedure 23(g)(3). In support of this Motion, Mr. Ebanks submits the accompanying

Memorandum of Law, the Declaration of Samuel H. Rudman and a [Proposed] Order.

DATED: January 27, 2020                      ROBBINS GELLER RUDMAN
                                              & DOWD LLP
                                             SAMUEL H. RUDMAN


                                                         s/ SAMUEL H. RUDMAN
                                                          SAMUEL H. RUDMAN

                                             58 South Service Road, Suite 200
                                             Melville, NY 11747
                                             Telephone: 631/367-7100
                                             631/367-1173 (fax)
                                             srudman@rgrdlaw.com

                                             ROBBINS GELLER RUDMAN
                                               & DOWD LLP
                                             BRIAN E. COCHRAN
                                             200 South Wacker Drive, 31st Floor
                                             Telephone: 312/674-4674
                                             312/674-4676 (fax)

                                             LAW OFFICE OF GEORGE W COCHRAN
                                             GEORGE W COCHRAN
                                             1385 Russell Drive, Suite B
                                             Streetsboro, OH 44241-8369
                                             Telephone: 330/607-2187

                                             Attorneys for Plaintiff Joseph Ebanks




                                               -1-
Cases\4849-1463-2883.v1-1/27/20
             Case 1:19-cv-09236-KPF Document 69 Filed 01/27/20 Page 3 of 5



                                     CERTIFICATE OF SERVICE

          I hereby certify under penalty of perjury that on January 27, 2020, I authorized the electronic

filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

non-CM/ECF participants indicated on the attached Manual Notice List.

                                                      s/ SAMUEL H. RUDMAN
                                                      SAMUEL H. RUDMAN

                                                      ROBBINS GELLER RUDMAN
                                                             & DOWD LLP
                                                      58 South Service Road, Suite 200
                                                      Melville, NY 11747
                                                      Telephone: 631/367-7100
                                                      631/367-1173 (fax)

                                                      E-mail: SRudman@rgrdlaw.com




Cases\4849-1463-2883.v1-1/27/20
1/27/2020                                        SDNY CM/ECF
                         Case 1:19-cv-09236-KPF Document   69NextGen Version
                                                                 Filed       1.2-
                                                                        01/27/20  Page 4 of 5
Mailing Information for a Case 1:19-cv-09236-KPF Leibowitz et al v.
iFinex Inc. et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

        Sunjina Kaur Ahuja
        sahuja@dmalaw.com

        Kyle G. Bates
        kbates@schneiderwallace.com,efilings@schneiderwallace.com,3005202420@filings.docketbird.com

        Christopher Beal
        cbeal@dmalaw.com,dchaves@dmalaw.com

        Daniel Arthur Cohen
        dcohen@wmhlaw.com,VWayner@wmhlaw.com,docketclerk@wmhlaw.com

        Jason Colin Cyrulnik
        jcyrulnik@rcfllp.com,wtracy@rcfllp.com,akaradjas@rcfllp.com

        Joseph Michael Delich
        jdelich@rcfllp.com,akaradjas@rcfllp.com,nbermond@rochefreedman.com

        Constantine Philip Economides
        ceconomides@rcfllp.com

        Thomas W. Elrod
        telrod@kmllp.com,ecf@kmllp.com

        Devin Freedman
        vel@rochefreedman.com,nbermond@rochefreedman.com

        Amos Emory Friedland
        afriedland@rcfllp.com

        Michael C. Hefter
        michael.hefter@hoganlovells.com,michael-hefter-
        6956@ecf.pacerpro.com,nymanagingclerk@hoganlovells.com

        Jason H Kim
        jkim@schneiderwallace.com,6554119420@filings.docketbird.com

        David E Kovel
        dkovel@kmllp.com,ecf@kmllp.com

        Michael Jason Lee
        michael@mjllaw.com

        Karen M. Lerner
        klerner@kmllp.com



https://ecf.nysd.uscourts.gov/cgi-bin/MailList.pl?948677098257629-L_1_0-1                             1/2
1/27/2020                                  SDNY CM/ECF
                   Case 1:19-cv-09236-KPF Document   69NextGen Version
                                                           Filed       1.2-
                                                                  01/27/20  Page 5 of 5
        Stephanie Tsay Levick
        slevick@wmhlaw.com

        Gregory Bradley Linkh
        glinkh@glancylaw.com,info@glancylaw.com,greg-linkh-2000@ecf.pacerpro.com

        Anthony Epifanio Maneiro
        amaneiro@kmllp.com

        Brian Philip Murray
        bmurray@glancylaw.com,brian-murray-4237@ecf.pacerpro.com

        Edward John Normand
        tnormand@rcfllp.com,wtracy@rcfllp.com,akaradjas@rcfllp.com

        Kyle William Roche
        kyle@rochefreedman.com

        Samuel Howard Rudman
        srudman@rgrdlaw.com,e_file_ny@rgrdlaw.com,mblasy@rgrdlaw.com,e_file_sd@rgrdlaw.com

        Todd Michael Schneider
        tschneider@schneiderwallace.com,efilings@schneiderwallace.com,2733686420@filings.docketbird.com

        James Walden
        jwalden@wmhlaw.com,docketclerk@wmhlaw.com

Manual Notice List
The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore
require manual noticing). You may wish to use your mouse to select and copy this list into your word processing
program in order to create notices or labels for these recipients.

Joseph Ebanks
,




https://ecf.nysd.uscourts.gov/cgi-bin/MailList.pl?948677098257629-L_1_0-1                                               2/2
